Citation Nr: 0121665	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  97-32 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for asthma, also 
claimed as an undiagnosed illness manifested by shortness of 
breath.

2.  Entitlement to service connection for muscle tension 
headaches, also claimed as an undiagnosed illness manifested 
by headaches.

3.  Entitlement to service connection for fatigue, claimed as 
a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Coast 
Guard from June 1971 to June 1975, and in the United States 
Army National Guard from December 1990 to January 1992.  He 
served on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War from January to 
October 1991.  See 38 C.F.R. §§ 3.2(i), 3.317(d).

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  During the pendency of this appeal, jurisdiction of 
this matter was transferred to the RO in Seattle, Washington.  
This case was previously before the Board in November 2000, 
at which time it was remanded for a hearing before a member 
of the Board.

A review of the record reveals several procedural anomalies.  
Because this case would ultimately be returned to the Board 
for a de novo review, the issues have been characterized as 
stated above.  The Board is of the opinion that additional 
development is warranted as to the veteran's claim.  
Therefore, the disposition of the claim will be held in 
abeyance pending further development by the RO, as requested 
below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2000).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.317(a)(1) (2000).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2000).  Disabilities that have existed 
for six months or more, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six 
month period will be considered chronic.  The six month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2000).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, 
headaches, and the respiratory system.  38 C.F.R. § 
3.317(b)(1), (3), (10) (2000).

With the exception of records submitted by the veteran, 
service medical records from the veteran's second period of 
active duty are not available.  The Board recognizes the 
particular importance of supplying reasons and bases for a 
decision when an appellant's medical records have been lost.  
The RO's extensive efforts to obtain the veteran's service 
medical records are outlined in a September 1997 
administrative decision.  Therein, the RO concluded that 
service medical records from December 1990 to January 1992 
were unavailable, and that further efforts to obtain them 
would be futile.

Available service medical records are negative for findings 
of a chronic disorder manifest by fatigue, shortness of 
breath, or headaches.  The veteran complained of sinus 
drainage during treatment in October 1991, but denied 
experiencing headache, sore throat, fever or chills.  A 
physical examination revealed no sinus tenderness, and the 
lungs were clear to auscultation.  The final assessment was 
upper respiratory infection/congestion.

An August 1994 VA outpatient treatment record notes a five to 
six month history of chronic fatigue with headaches and 
occasional shortness of breath.  The veteran reported that 
his headaches increased in frequency over the previous year, 
and indicated that they were relieved with Ibuprofen and 
sleep.  He denied a history of asthma, but complained of 
dyspnea with wheezing on exertion.  A physical examination 
revealed a clear chest, and a neurological examination was 
normal.  The diagnostic impression was "Desert Storm 
participant complaining of dyspnea on exertion and 
headache."

Later that month, the veteran filed a claim of entitlement to 
service connection for fatigue, shortness of breath, and 
headaches based on his Persian Gulf War service.

During September 1994 treatment, the veteran provided a 
history of exposure to oil fire fumes during service in the 
Persian Gulf.  He reported no respiratory complaints, and 
denied experiencing limitations related to dyspnea, wheezing, 
or chest pain.  A physical examination revealed a clear 
chest, and a chest X-ray was normal.  The final assessment 
was no clinical evidence of pulmonary disease.

A November 1994 VA outpatient treatment record notes no new 
pulmonary symptoms, and indicates that the veteran continued 
to experience occasional headaches.  The report indicates 
that a chest X-ray was normal, but pulmonary function testing 
showed a mild restriction of total lung capacity.

On VA examination later that month, the veteran reported 
experiencing fatigue, shortness of breath, and headaches 
shortly after returning from the Persian Gulf.  He described 
his fatigue as "a general sense of decreased energy."  The 
veteran related that his shortness of breath was primarily 
exertional, and indicated that he experienced headaches every 
other day.  Following a physical examination, the diagnostic 
impression was dyspnea on exertion and general fatigability 
since service in the Persian Gulf with no specific etiology 
apparent; no diagnosed pulmonary disease to date; and 
vascular, migrainous type headaches with right temporalis 
muscle tenderness suggestive of a musculoskeletal etiology.

A January 1995 VA outpatient treatment record notes a history 
of mild dyspnea on exertion.  The report indicates that a 
chest X-ray showed subtle changes, and pulmonary function 
testing revealed a mildly reduced total lung capacity.  A 
physical examination was normal.  A CT scan of the chest 
revealed no interstitial lung disease.  The final assessment 
was minimal dyspnea on exertion with symptoms suggestive of 
exercise induced asthma.

During March 1995 treatment, the veteran gave a history of 
headaches centered behind the right eye.  The diagnostic 
impression was cluster headaches versus stress headaches.

An August 1995 pulmonary function report indicates that 
testing showed normal spirometry and normal lung volumes.  
Exercise asthma was diagnosed.

During a July 1997 VA examination, the veteran complained of 
dyspnea on exertion, bifrontal and bitemporal headaches, and 
mild, chronic fatigability.  He related that he was bitten by 
insects in the Persian Gulf, and was exposed to oil fire 
smoke.  In addition, he explained that he was "around SCUD 
attacks and chemical alarms and [wa]s concerned about the 
possibility of chemical weapons."  The pertinent diagnoses 
included reactive airway disease/asthma, chronic tension 
headaches, and some mild fatigue related to depression and 
possibly exacerbated by his asthma.

A July 1997 VA mental status examination report notes 
complaints of chronic fatigue, and depression.  The veteran 
gave a history of cocaine abuse, and indicated that his life 
was in an "uproar" when his third marriage ended 11/2 years 
earlier.  He explained that he spent 90 days in jail 
following a violent altercation with his ex-wife.  The final 
assessment was AXIS I: Cocaine abuse, reportedly in a 11/2 year 
complete remission; and depressive reaction not otherwise 
specified, resolved.  AXIS II: No diagnosis.  AXIS III: See 
recent medical examination report.  AXIS IV: Current 
psychosocial stressors including excessive commuting to night 
shift job, and some mild to moderate interpersonal 
difficulties.  AXIS V: Current Global Assessment of 
Functioning (GAF) 80, highest GAF in past six months 80.  The 
psychiatrist opined that the veteran "clearly does not 
suffer from post-traumatic stress disorder (PTSD)."  He 
explained that the veteran experienced a period of dysphoria 
approximately 11/2 years earlier during the cessation of 
cocaine abuse and the termination of his marriage, resulting 
in hospitalization for a brief time with prompt 
reconstitution.  The psychiatrist concluded that the 
veteran's complaint of chronic fatigue was very vague and 
nonspecific, and did not appear to be related to any 
psychiatric disorder.

A January 1998 VA outpatient treatment record notes 
complaints of headaches, blurred distant vision, and wheezing 
with exertion, especially in dusty areas.  The diagnostic 
impression was asthma, and headaches with a possible eye 
strain component.

During a June 1998 personal hearing, the veteran maintained 
that he experienced fatigue, headaches, and asthma as a 
result of his service in the Persian Gulf.  Transcript (T.) 
at 1-10.  He reported exposure to oil field smoke, and 
indicated that he subsequently received treatment from a MASH 
unit for bronchitis.  T. at 2-3 and 8.  He explained that he 
first experienced headaches and fatigue approximately eight 
months after his return from the Persian Gulf in 1992.  T. at 
2-5.

In support of his claim, the veteran submitted private 
medical reports from his stress, grief and trauma therapist, 
and copies of two medical certifications filed with the State 
of Washington Employment Security Department.  In a December 
1997 report, the veteran's private therapist explained that 
he had been treating the veteran for "depression and anger 
management issues related to his past military experiences" 
since the previous month.  The medical certification forms 
reflect that the veteran filed a claim for unemployment 
insurance benefits in April 1998, based on an "asthma flare-
up," and "traumatic stress and depression...related to 
reactions to [his] military experience [in] Desert Storm."

VA outpatient records show treatment for chronic tension 
headaches, and mild exercise-induced asthma from September to 
October 1998.

A June 2000 VA examination report notes a diagnostic 
assessment of fatigue secondary to sleep disturbance, PTSD, 
and depression; asthma; shortness of breath due to bronchial 
asthma; and tension headaches.  The examiner noted that the 
veteran twice failed to appear for pulmonary function testing 
scheduled in conjunction with his VA examination.

Following a VA mental status examination later that month, 
the diagnostic impression was AXIS I: Cocaine abuse, reported 
early remission; PTSD, mild severity; alcohol abuse, reported 
full remission since 1997.  AXIS II: No diagnosis.  AXIS III: 
No change of claim file records.  AXIS IV: Psychosocial 
environmental factors including a stable, adequate economic 
situation, stable and adequate housing, primary support from 
his fiancée, alcohol and drug use in reported full, sustained 
remission, and health issues including knee pain.  AXIS V: 
Current GAF 60-65, highest GAF in past six months 65-70.

During a June 2001 video conference hearing, the veteran 
testified that his health was good prior to his deployment to 
Southwest Asia, and explained that he experienced fatigue, 
shortness of breath, and headaches within one year of his 
return to the United States.  T. at 4, 6-7 and 9-13.  He 
reported receiving VA medical treatment for these complaints, 
and indicated that he was effectively treating his symptoms 
with medication.  T. at 5-8.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In particular, it 
does not appear that medical records associated with the 
veteran's April 1998 claim for unemployment insurance 
benefits have been associated with the claims folder.  
Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issues on 
appeal pending a remand of the case to the RO for further 
development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding medical 
records.  It should be further noted that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Finally, the current record is not sufficient to make a 
decision on the claim.  Under the provisions of the Veterans 
Claims Assistant Act of 2000, it appears that the veteran 
must be afforded a VA examination(s) to ascertain the 
etiology of any current asthma, shortness of breath, 
headaches, and fatigue, and to provide specific opinions 
regarding the degree of medical probability that each is 
related to service.  It is unclear from the record whether 
history, physical examination, and laboratory studies have 
ruled out the existence of recognizable clinical entities 
which might be responsible for each of the veteran's 
complaints.  The Board is not permitted to use its own 
medical judgment as to such questions.  Therefore, a remand 
is warranted under the VCAA for an examination(s) to address 
the etiology of the veteran's complaints, including their 
possible relation to any undiagnosed illness.

VBA All-Stations Letter 98-17 (2/26/98) contains mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them).  The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  In 
that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
arthralgia and headache are not considered as diagnosed 
conditions for compensation purposes.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
medical records have been secured, the 
veteran should be requested to identify 
all sources of treatment that are not 
currently a part of the record.  After 
obtaining the appropriate authorization, 
the RO should attempt to obtain any such 
records that have not been previously 
obtained.  

In particular, the RO should attempt to 
obtain all medical records associated 
with the veteran's April 1998 claim for 
unemployment insurance benefits.  

The RO is again advised that efforts to 
obtain VA records should continue until 
they are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

3.  Upon completion of the above, the 
veteran should be afforded an appropriate 
VA examination(s) to determine the nature 
and etiology of his claimed Persian Gulf-
related undiagnosed illness, manifested 
by shortness of breath, headaches, and 
fatigue.  The claims folder and a copy of 
this remand must be made available to the 
examiner(s) for review in conjunction 
with the examination(s).

The examiner(s) should question the 
veteran in order to obtain all pertinent 
history concerning the claimed disorders.  
All necessary tests and studies should be 
conducted as determined appropriate by 
the examiner(s).  

The date of onset of the signs and 
symptoms of the claimed conditions should 
be noted.  

The examiner(s) should be requested to 
provide a diagnosis for each claimed 
condition, if possible and, if not 
feasible, the examiner(s) should so 
state.  In any event, the examiner(s) 
should identify all objective indications 
of chronic disability.  

The examiner(s) are further requested to 
provide an opinion concerning the 
etiology of any fatigue, headaches, or 
respiratory symptoms found to be present, 
to include the likelihood that each 
condition had its onset in or is 
otherwise related to the veteran's period 
of active service.

The examiner(s) should also comment on 
whether any manifestations noted are the 
result of any disorder originating in 
service, based on the examiners' review 
of the claims file, or whether any such 
manifestations are related to an 
intercurrent or superseding injury or 
disability.  An attempt should be made to 
reconcile the disparate conclusions set 
forth in the record regarding the 
etiology of the claimed conditions.  The 
rationale for all opinions expressed 
should be provided.

The veteran is advised that failure to 
report for the scheduled examination(s) 
may have adverse consequences to his 
claims as the information requested on 
these examination(s) address questions of 
causation and symptomatology that are 
vital in his claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

Should the veteran fail to report without 
good cause for the scheduled 
examination(s), the RO may refer the 
claims folder to an appropriately 
qualified physician for a medical opinion 
regarding the degree of medical 
probability, in percentage terms, if 
feasible, that any asthma, shortness of 
breath, headaches, or fatigue is causally 
related to service or any incident or 
event in service?

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for asthma, shortness 
of breath, headaches, and fatigue with 
specific consideration of 38 C.F.R. § 
3.317 (2000), VBA All-Stations Letter 98-
17, and VAOPGCPREC 4-99 (May 3, 1999).  
If the veteran's claim remains denied, he 
and his representative should be provided 
with a supplemental statement of the 
case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


